The following statement appears in the record:
"This suit was commenced by service of summons and complaint December 22, 1920, and was brought by the executors of the will of W.H. Kennedy, together with the respondent, Owens, a daughter, devisee, and legatee of W. H. Kennedy, deceased, against the appellant, a grandson, and devisee and legatee of the testator, for a consideration of the last will and testament of W.H. Kennedy, deceased.
"The matter was heard by consent by Judge Rice at Chambers, upon the pleadings and the will, without the taking of any testimony, and resulted in his decree, dated July 2, 1921, hereinafter printed, from which due notice of intention to appeal to the Supreme Court was given upon grounds of exception hereinafter printed."
The appellant's attorneys in their argument make this statement:
"His Honor held, as was conceded by all parties, that appellant takes a fee defeasible estate; but his construe went further and held that, on account of his construction and the construction of the executors of item 3 of the will, the fee defeasible estate of the appellant is subject to the possession and control of the executors under the full powers given to them in the third item of the will, and that the appellant is entitled only to the income from both the real and personal estate which may constitute his portion and is not entitled to actual possession of the same.
"The judgment of the Court that the executors of this will shall have actual possession and control of the property *Page 121 
of appellant is the cause of this appeal. This is the only point for the consideration of the Court, although, in order to point out the alleged errors in the reasoning of the Court below, we have found it necessary to present to this Court five exceptions."
For the reasons assigned by his Honor, the Circuit Judge, I am of the opinion that the exceptions raising the said question should be overruled and the judgment of the Circuit Court should be affirmed.